Citation Nr: 1437772	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-31 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to payment of death pension benefits.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1944 to May 1946.  He died in March 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  


FINDING OF FACT

The appellant's countable income exceeds the limit for purposes of entitlement to payment of non-service-connected death pension.


CONCLUSION OF LAW

The criteria for entitlement to payment of non-service-connected death pension are not met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.21, 3.23, 3.272(g) (2013); VA Manual M21-1, Part I, Appendix B (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

With respect to the appellant's claim, as will be explained fully below, in the present case there is no legal basis upon which this benefit may be awarded.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

VA pays non-service-connected death pension to the surviving spouse of a veteran of a period of war who met certain requirements.  38 U.S.C.A. § 1541.  As the Veteran served for more than ninety days during a period of war, his service meets the service requirements under 38 U.S.C.A. § 1521(j) , such that he was a Veteran of a period of war for purposes of entitlement to non-service-connected pension and for purposes of eligibility of his survivors for non-service-connected death pension.  
As the surviving spouse of a veteran of a period of war, the appellant is eligible to receive non-service-connected death pension.

VA establishes an annual rate for non-service connected pension, and the amount of pension paid is determined by subtracting the surviving spouse's countable income from the annual pension rate.  38 U.S.C.A. § 1541.  The maximum annual rate for non-service-connected death pension, as specified in 38 C.F.R. § 3.23, is published in Appendix B of Part I of VA Manual M21-1 (M21-1), and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  In 2010, when the appellant filed her claim for VA benefits as a surviving spouse, the maximum death pension amount was $7,933.  See 38 C.F.R. § 3.23, M21-1, Part I, Appendix B.  In 2011, that amount was increased to $8,219, then to $8,359 in 2012, then to $8,485in 2013.

Information submitted by the appellant and the United States Social Security Administration (SSA) indicated that she had income of $1,234 per month in SSA benefits, or $14,808 annually.  Previously, SSA had reported $1330.50 per month in SSA benefits, or $13,566 annually.  

When VA calculates entitlement to death pension, countable income may be reduced by subtracting the surviving spouse's unreimbursed medical expenses, if those expenses exceed 5 percent of the maximum death pension rate.  38 C.F.R. § 3.272(g)(2)(iii) (2013).  SSA indicated that they deducted from the appellant's Social Security benefits $96.50 per month for medical insurance premiums.  The premiums were $1,158 per year, which is more than 5 percent of the maximum death pension rate of $7,933, and therefore is to be subtracted from the appellant's countable income.  When $1,158 and additional medical expenses of $637.94 reported by the appellant is subtracted from $14,808, the countable income is $13,012.06.   When $1,158 and additional medical expenses of $637.94 reported by the appellant is subtracted from $13,566, the countable income is $11,770.  As those annual countable income values exceeded the maximum death pension rate of $7,933 in 2010, as well as the maximum amounts for each year thereafter, the appellant is not entitled to payment of death pension.

The Board is sympathetic to the appellant's circumstances.  Nonetheless, the income limits for entitlement to VA non-service-connected death pension, and the factors that may be considered in calculating countable income, are established by law, and the Board is bound by that law.  Eligible survivors are entitled to payment of non-service-connected death pension only when their countable income is less than the maximum annual rate for that pension.  As the appellant's countable income is not less than that level, the Board must deny entitlement to payment of non-service-connected pension.



ORDER

Entitlement to payment of death pension benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


